DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a nutritional formula claimed in claims 1-21 and 24, in the reply filed on 12/29/21 is acknowledged.
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
 Election was made without traverse of a combination of vitamins, mineral and nucleosides, a combination of L-choline bitartate and L-carnitine, a combination of beta0caroten and taurine and a combination of adenosine, cytidine, guanosine and uridine.
Claims 1-21 and 24 read on Group I and elected species and are under consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/21 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcgrath et al. (WO2018/009647,cited on IDS). 
	With respect to claim 1, Mcgrath et al. teach a nutritional formula comprising: 
	a) alpha-lactalbumin enriched whey protein concentrate; b) lactoferrin;
c) oleic acid-palmitic acid-oleic acid triglyceride, wherein palmitic acid is at the SN-2 position of the glycerol backbone of the triglyceride; d) lactose; e) lutein;
f) docosahexaenoic acid; g) arachidonic acid; h) galactooligosaccharide; i) polydextrose; j) osteopontin and k) fructooligosaccharides [0092]. Mcgrath et al. teach an example of the nutritional formula below that also anticipates the limitations of claim 1 [000109]:
		
	
    PNG
    media_image1.png
    1039
    949
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    1436
    907
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    390
    908
    media_image3.png
    Greyscale

	With respect to claims 2 and 3, Mcgrath et al. teach and claim the nutritional formula further includes linoleic acid, alpha linoleic acid ([00079], claims 3-4, 34-35, 50-51, 64).
	With respect to claims 4-7, the example above [000109] includes vitamins, minerals, nucleotides, L-choline bitartrate, L-carnitine, soya lecithin, beta-carotene and taurine.
	With respect to claim 8, the example above [000109] includes cytidine 5’-monophosphate, uridine 5’-monophosphate, guanosine 5’-monophosphate and adenosine 5’-monophosphate. 
With respect to claim 9, the example above comprises 2.715 g of alpha-lactalbumin enriched whey protein concentrate per L of ready to use nutritional formula. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). The specific concentration of 2.715 g of alpha-lactalbumin enriches whey protein concentrate is within the claimed range of approximately 0.5 to approximately 4.2 g and therefore anticipates claim 9.
With respect to claim 10, the example above [000109] includes 0.064 g of lactoferrin per L of reconstituted ready to use nutritional formula, anticipating the claimed range. 
With respect to claim 11, the example above [000109] includes vegetable oil that contains OPO. Mcgrath et al. claim 5 g to 40 g OPO (claim 64).  Mcgrath et al. teach the nutritional formula includes approximately 4.0 or 4.5 or 5 g OPO per L of reconstituted ready to use nutritional formula [00073].
With respect to claim 12, the example above [000109] includes 0.020635 g of lutein per L of reconstituted read to use nutritional formula, anticipating the claimed range. 
With respect to claim 13, Mcgrath et al. claim docosahexaenoic acid is from Crypthecodinium cohnii oil (claim 24). Mcgrath et al. teach the docosahexaenoic acid is sourced from C. Cohnii oil [0043]. The example above [000109] includes 0.432 g of C. cohnii oil powder.  Mcgrath et al. teach C. cohnii oil powder is between 15-19% deocosahexanoic acid [00076]. 15-19% of 0.432 g is 0.0648 to 0.0802g, anticipating the instant range. Mcgrath et al. also claim 0.01 g to 0.1 g or 0.05 to 0.09 g of docosahexaenoic per L or reconstituted ready to use formula (claims 20, 64). 
With respect to claim 14, Mcgrath et al. teach and claim the arachidonic acid is sourced from Motierella alpina oil [00044, 00078]. The example above [000109] includes 0.864 g of M. alpina oil powder. The instant specification also claims 0.1 to 1 g of arachidonic acid per L or reconstituted ready to use nutritional formula, anticipating the instant range (claims 22, 33, 49, 64).
With respect to claim 18, the example above induces 40.582 g of lactose per L of reconstituted ready to use nutritional formula, anticipating the claimed range.  
With respect to claim 19, Mcgrath et al. teaches and claims the formula includes linoleic acid ([00078] and claim 3). Mcgrath et al. also claims and teaches 5.5 to 6 g of linoleic acid per L of reconstituted ready to use nutritional formula, anticipating the claimed range. 
With respect to claim 20, Mcgrath et al. teach and claim powder forms of the nutritional formula (Abstract, [0005, 0006, 00016], claim 73). 
With respect to claim 24, Mcgrath et al. teach and claim a kit comprising the nutritional formula of claim 1 ([000102], claim 73   Mcgrath et al. teach the kit includes a dehydrated nutritional formula  and a diluting agent (e.g. water) [000102]. Mcgrath et al. teach the kit includes instructions on calculating a serving and providing nutrition to a subject ([000102], claim 73 and 74). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgrath et al. (WO2018/009647, cited on IDS).
The teachings of Mcgrath et al. are presented in detail above. The reference does not teach the claimed concentration of galactooligosaccharides and fructooligosaccharides. However, the teachings of Mcgrath et al. are suggestive of the limitations. 
With respect to claim 15, Mcgrath et al. teach and claim the nutritional formulation comprises 0.1 to 1.0 g of galactooligosaccharides per L of ready to use reconstituted nutritional formula [00080]. The example above [000109] includes 0.399 g of galactooligosaccharides per L of ready to use nutritional formula.
With respect to claim 16, Mcgrath et al. teach the nutritional formula comprises 0.1 g to 1.0 g fructoologosaccharides per L or reconstituted ready to use formula [00080]. Mcgrath et al. also teach the nutritional formulation comprises approximately 0.5 g, 0.4 g, 0.364 g or 0.3 g of fructooligosaccharides per L of reconstituted ready to use formula [00081].
With respect to claim 17, Mcgrath et al. teach the composition comprises prebiotics such as galactooligosaccharides, fructooligosaccharides and polydextrose [000109]. In addition to the teachings above, Mcgrath et al. teach the prebiotic approximately 0.1 g to 1.5 g polydextrose per L of reconstituted ready to use formula [00081]. Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of claim 17 includes other prebiotics such as polydextrose. 
It would have been obvious to a person of ordinary skill in the art to optimize the amount of galactooligosaccharides, fructooligosaccharides and polydextrose in the composition because Mcgrath et al. teach the different concentrations. Importantly, the concentration of ingredients in a nutritional formula is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Mcgrath et al. teach and claim the nutritional formulation comprises 0.1 to 1.0 g of galactooligosaccharides per L of ready to use reconstituted nutritional formula [00080], Mcgrath et al. also teach the nutritional formulation comprises approximately 0.5 g, 0.4 g, 0.364 g or 0.3 g of fructooligosaccharides per L of reconstituted ready to use formula [00081] and Mcgrath et al. teach the prebiotic approximately 0.1 g to 1.5 g polydextrose per L of reconstituted ready to use formula [00081]. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the prebiotics in the nutritional formula, to arrive at the dose ranges of claims 15-17.


Claims 1-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mcgrath et al. in view of Ao et al. (WO2016/010664,cited on IDS) and Gerber Good Start Gentle (https://medical.gerber.com/products/formulas/good-start-gentle 2014).
With respect to claim 21: Mcgrath et al. teach the following ingredients in a reconstituted ready to use formula [000109]:
	a) 5.7 g of whey concentrate
	b) 2.715 g of alpha lactalbumin enriched why protein concentrate. 
	c) 24.436 g demineralized whey
	d) 16.780 g skimmed milk powder
	e) 0.064 g lactoferrin
	f) 36.519 g of Vegetable oil blend (contains OPO). The example does not explicitly state the vegetable oil blend comprises 3-7 g of OPO. However, Mcgrath et al. claim approximately 5 to 40g of OPO per L of reconstituted ready to use nutritional formula, wherein the triglyceride is vegetable derived (claim 64). Mcgrath et al. also teach certain embodiments, the nutritional formula includes 4 g, 4.5 g or 5 g of OPO. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	g) Mcgrath et al. teach 30-50 g of lactose. Formulas comprising lactose as the only carbohydrate source are well known in the art. For example, Gerber Good Start Gentle, comprises 77.3 g/L of carbohydrates, wherein 100% of the carbohydrate is lactose. The concentration of the ingredients in a nutritional formula is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Mcgrath et al. teach a range of 30-50 g and Gerber Good Start Gentle teaches nutritional formula with 77.3 g/L.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of lactose, to arrive at the dose ranges of claim 21.
	h) 0.020635 g of lutein
	i) The instant specification states that C. cohnii oil powder is between 15-19% deocosahexanoic acid [00076]. 15-19% of 0.432 g is 0.0648 to 0.0802g.
	j) The instant specification also claims 0.1 to 1 g of arachidonic acid per L or reconstituted ready to use nutritional formula (claims 21-22, 33, 64).
	k) Mcgrath et al. teaches and claims the formula includes linoleic acid ([00078] and claim 3). Mcgrath et al. also claims and teaches 5.5 to 6 g of linoleic acid per L of reconstituted ready to sue nutritional formula
	l) Mcgrath et al. teach 0.5 to 0.75 g of alpha linoleic acid [00078] and 0.05 g. Mcgrath et al. claims 0.5 to 0.75 g of alpha-linoleic acid (claims 35, 51, 64)
	m) Mcgrath et al. does not teach 2 to 5 g or galactooligosaccharides per L or reconstituted ready to use nutritional formula. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	n) Mcgrath et al. teach approximately 0.1 to 0.5g fructoooligosaccharides per L of reconstituted ready to use nutritional formula [00081]. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	o) 0.1096875 g Vitamin C, 0.0324 g Vitamin E, 0.02565 g inositol, 0.00972 g Vitamin A, 0.0081 g niacin, 0.0054 g Vitamin D, 0.003915 g pantothenic acid; 0.00135 g Vitamin K, 0.00102975 g Vitamin B1, 0.00003375 g Vitamin B2, 0.000594 g Vitamin B6, 0.001215 g folic acid, 0.003915 g biotin [00109]. Mggrath et al. claims 0.000002 g to 0.000004 g Vitamin B12 (claim 64)
	p) 0.607 g dicalcium phosphate, 0.500 g calcium carbonate, 0.445 g potassium chloride,  0.397 g sodium citrate, 0.0000257 g sodium selenite, 0.46845 g iron, 0.016605 g zinc sulphate, 0.002646 g copper sulphate. Mcgrath et al. teach the formula includes 0.4 to 0.6 g potassium citrate (dipotassium citrate)[00086]. Mcgrath et al. teach 0.543 g of potassium citrate per L of reconstituted ready to use formula [000109], meeting the limitations of the claimed range.  Mcgrath et al. teach embodiments with 0.059 g trisodium citrate [000107]. Mcgrath et al. teach embodiments with 0.0000345 g dimagnesium phosphate per L of reconstituted ready to use nutritional formula [000109]. Mcgrath et al. also claims 0.0003 to 0.00005 g of dimagnesium phosphate per L of reconstituted ready to use nutritional formula (claim 64). Mcgrath et al. claim 0.000001 to 0.000003 g of manganese. It would have been obvious to a person of ordinary skill in the art to optimize the concentration of the ingredients above because Mcgrath et al. teach the claimed concentration range of ingredients. There is a reasonable expectation of success given that Mcgrath et al. teach the claimed range of ingredients. Furthermore, the ingredients are commonly included in nutritional formulas. 
	q)  0.0164 g cytidine 5’ monophosphate, 0.012798 g uridine 5’ monophosphate, 0.003672 g guanosine 5’ monophosphate. Mcgrath et al. teach 0.00864 g of adenosine 5’-monophosphate. Ao et al. teach nutritional formulations (Abstract).  Ao et al. teach 0.2g of nucleotide mix in infant formulas (Table 5). It would have been obvious to a person of ordinary skill in the art to optimize the concentration of the nucleotides. The concentration of ingredients in a nutritional formula are result-effective variables and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Mcgrath et al. teaches 0.0164g CMP, 0.012798 g UMP, 0.003672 g GMP. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of AMP, to arrive at the dose ranges of claim 21.
	r) 0.462 g L-choline bitartrate, 0.0110300 g L-carnitine
	s) 0.000407 g beta carotene, 0.0513 g taurine
	t) 0.414061 soy lecithin
	u) Mcgrath et al. teach and claim the nutritional formula includes maltodextrin ([00093], claims 40, 64). McGrath et al. does not teach the claimed concentration of maltodextrin, however the concentration of maltodextrin is a result driven variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). As indicated above, Gerber teaches formula with lactose as the only carbohydrate source and Mcgrath et al. teach a combination of lactose and maltodextrins. The source and amount of carbohydrates in a nutritional formula is a result driven variable as indicated by the different ratios and amounts known in the art to be included in different commercially available formulas. Importantly, if the concentration of lactose (carbohydrate) is high, the concentration the maltodextrin would be lower.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of maltodextrin, to arrive at the dose ranges of claim 21. 
Importantly, as indicated by MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11, 13-14, 16, 18, 28-29, 37, 55, 58, 62, 64, 66-67, 73, 75-81 of copending Application No. 16/315,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a nutritional formula comprising alpha-lactalbumin enriched whey protein, lactoferrin, OPO, lactose, lutein, docosahexaenoic acid, arachidonic acid, galactooligosaccharides, polydextrose, fructooligosaccharides and osteopontin (claim 1), wherein the formula further comprises nucleotides (claim 5), beta-carotene (claim 9), AMP-CMP, UMP and GMP (claim 11). The claimed concentration of the copending Application also overlaps with the instantly claimed concentration. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654